DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 06/26/2019 has been considered. 

Drawings
The drawings are objected to (Fig. 1) as failing to comply with 37 CFR 1.84(p)(4) because reference characters "195" and "195A" have both been used to designate guest memory. 
Specification paragraph [0016] line 10 and in paragraph [0021] line 2 of the instant application, they recite “guest memory 195” but in Fig. 1 the reference number for guest memory is 195A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
As per claim 19, it is a method claim and it has a typographical error because it depends on claim 1 which is a system claim. Claim 19 will be interpreted to be dependent on claim 15. 
As per claim 20, in line 4 it recites “a application” but it should be “an application.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1:


As per claim 6:
	In line 1 it recites “first application continues to access the first page,” but claim 1, which it is dependent upon recites “first application disconnected.” It is unclear how the first application continues to access the first page if it is has already been disconnected. 

As per claim 9:
	In lines 1-2 it recites “second application is the first application at a later point in time.” The term “later point in time” is indefinite. It is unclear later from what point in time the second application becomes the first application (i.e. when the first application reconnects again after it has disconnected).

As per claim 14:
	In line 1 it recites “the request,” but it lacks antecedent basis.

As per claim 15:
	In line 2, it is not clearly indicated what performs the step of “identify” (i.e. first application (as in claim 1) or computer system (as in claim 20)).

As per claim 16:
each AMA.” It is unclear if it refers to “an application memory address (AMA) in claim 15 line 2 or not because “each AMA” connotes that there are multiple AMAs. However, in claim 15 line 2, which claim 16 depends upon only recites “an application memory address” which means that there is only one AMA, not multiple. 

As per claims 2-5, 7, 8, 10-13, 17-19, they are dependent claims that depend on independent claims 1 and 15 and did not cure the deficiency of claims 1 and 15. Therefore they are rejected for the same issue as claims 1 and 15 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/424,132.

Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the instant application, the following table compares claim 1 with claims 1 and 14 of the copending application 16/424,132. The differences are bolded. 
Instant Application
16/424,132
1. A system comprising: 
     a host with a memory, a processor, a supervisor, and a device with access to a plurality of device memory addresses via an input output memory management unit (IOMMU), wherein the plurality of device memory addresses are mapped in a device page table; and 
     a first application with access to a first plurality of application memory addresses (AMA), wherein the first application is configured to execute on the processor to:     
     identify a first page of memory addressed by an AMA of the first plurality of AMA to share with the device as a first receiving buffer to store data received by the device for the first application, wherein the first page is mapped to a first device memory address of the plurality of device memory addresses in a first device page table entry (PTE); and  
    


wherein a supervisor is configured to execute on the processor to: 
     detect that the first application disconnected from the device; and 
     responsive to detecting the first application disconnecting, update the first device PTE to be mapped to a second page instead of the first page.


1. A system comprising: 
     a host with a memory, a device with access to a plurality of device memory addresses, a processor, and a supervisor; and 
(see claim 14)     



a first application with access to a first plurality of application memory addresses (AMA), including a first AMA mapped to a first page table entry (PTE) in a first page table, wherein the first application is configured to execute on the processor to:      
     share access to a first page of memory addressed by the first AMA with the device to store data received by the device for the first application, wherein the first page is mapped as a device memory address of the plurality of device memory addresses; and
     
later send a request to disconnect from the device; 
     wherein the supervisor is configured to:   
     responsive to receiving the request to disconnect, copy contents of the first page to a second page in the memory; and 

update the first PTE to address the second page instead of the first page.

14. The system of claim 1, wherein the plurality of device memory addresses are virtual memory addresses mapped in a IOMMU page table, and an IOMMU manages the device's access to the memory.


Although the claims at issue are not identical, they are not patentable distinct from each other. The copending application ‘132 does not explicitly claim identify a first page of memory detect that the first application disconnected, and responsive to detecting the first application disconnecting, update the first device PTE.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the claims of the copending application by adding identification of a first AMA because a first AMA cannot be mapped without first identifying an AMA. In addition, in order for the copending application to function properly, it must first detect disconnection of the first application before updating the first PTE. 
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al. (US 2018/0232320 Al herein Raval) in view of Mani (US 2011/0072430 Al).

As per claim 1, Raval teaches the invention substantially as claimed including A system comprising: 
a host with a memory, a processor, a supervisor, and a device with access to a plurality of device memory addresses via an input output memory management unit (IOMMU), wherein the plurality of device memory addresses are mapped in a device page table (Fig. 1, 106, 108, 110; Fig. 2, 202 processor, 204 memory, 228 MMU, 208, 210 IO Device; [0025] lines 6-7 computing device (e.g., processors, memories, IO devices, etc.); [0138] lines 2-5 IOMMU (e.g., Fig. 2, IO table walker 246 in IOMMU 244) receives a request for a translation from an IO device virtual address to a system physical address (step 1000); [0159] lines 5-9 an IO device may request, from an IOMMU, a system physical address associated with each IO device virtual address in a sequence of IO device virtual addresses (device memory addresses) in pages in memory that the IO device is preparing to access; [0140] lines 1-4 performs table walks in the IO page table and the nested page table, eventually acquiring a guest physical address and the system physical address associated with the IO device virtual address; [0005] lines 3-5 the address translations are used by input-output (IO) devices to access pages of memory allocated to particular virtual machines); and
 a first application with access to a first plurality of application memory addresses (AMA), wherein the first application is configured to execute on the processor to ([0026] lines 4-9 each virtual machine may be associated with various hardware resources that are allocated for the virtual machine's use. For example, each virtual machine may be provided with exclusive access to allocated region(s) of memory (e.g., contiguous or non-contiguous blocks of memory); [0026] lines 16-17 virtual machines executing on the computing device; [0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address (as application memory addresses) to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; Fig. 4)
identify a first page of memory addressed by an AMA of the first plurality of AMA to share with the device as a first receiving buffer to store data received by the device for the first application, wherein the first page is mapped to a first device memory address of the plurality of device memory addresses in a first device page table entry (PTE) ([0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; Fig. 4; [0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine; [0140] lines 1-4 performs table walks in the IO page table and the nested page table, eventually acquiring a guest physical address and the system physical address associated with the IO device virtual address; [0048] lines 2-6 Reverse map table 242 is a data structure (e.g., a table, a list, etc.) that includes a number of entries, one entry for each page of memory in memory 204 that may be allocated for the use of one or more virtual machines; [0048] lines 9-12 Reverse map table 242 is used by the hypervisor and other entities for keeping records that include information indicating guest physical addresses that are associated with system physical addresses); and 
wherein a supervisor is configured to execute on the processor to ([0105] lines 7-10 processor may provide an interface to software entities such as the hypervisor to enable the software entities to request the platform security processor to perform the deallocation of the pages; [0173] lines 1-5 one or more hardware modules are configured to perform the operations herein…the hardware modules can include, but are not limited to, one or more processors/cores/central processing units (CPUs)): 
the first application disconnected ([0105] lines 1-2 the hypervisor is to terminate a particular virtual machine); and 
responsive to the first application disconnecting, update the first device PTE ([0105] lines 1-5 when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242.). 

Raval fails to teach detect that the first application disconnected from the device; and responsive to detecting the first application disconnecting, update to be mapped to a second page instead of the first page.

However, Mani teaches detect that the first application disconnected from the device; and responsive to detecting the first application disconnecting, update to be mapped to a second page instead of the first page. ([0008] lines 1-3 detecting at least one of (i) a power outage impacting the first and second memory devices and (ii) a disk failure impacting the second memory device; [0011] lines 1-5 failing over the filesystem, first memory, and network states from the first and second memory devices to the third memory device, thereby causing the first virtual machine to terminate running on the first memory device; [0013] lines 1- 4 memory re-mapping step from current first memory device to third memory device immediately upon receipt of a power-outage signal).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval with the teachings of Mani because 
	
	
As per claim 2, Raval and Mani teach The system of claim 1. Raval specifically teaches wherein the device is one of a network interface and a storage device ([0005] lines 5-7 For example, when interacting with a virtual machine, an IO device such as a disk controller, a network interface device; [0002] lines 6-7 computing device (processors, memories, network interfaces, etc.)).

As per claim 3, Raval and Mani teach The system of claim 1. Raval specifically teaches wherein the supervisor is one of a hypervisor and a host operating system (Fig. 1, 106 Hypervisor, 108 Host OS; [0027] lines 9-11 Host operating system 108 provides an interface between computing device hardware 110 and hypervisor 106).

As per claim 4, Raval and Mani teach The system of claim 1. Raval specifically teaches wherein the device has access to each of the first plurality of application memory addresses via corresponding device memory addresses of the plurality of device memory addresses ([0138] lines 5-9 an IO device such as a disk controller may determine that data is to be written to a page of memory and may send a DMA request to the IOMMU to perform a memory access of a given operation type at the IO device virtual address associated with the page by the IO device).

As per claim 5, Raval and Mani teach The system of claim 1. Raval specifically teaches wherein the first application lacks access to the second page ([0026] lines 10-12 a first virtual machine may be prevented from accessing pages of data in regions of memory associated with a second virtual machine). 

As per claim 15, it is a method claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1. 

As per claim 16, it is a method claim of claim 4 above. Therefore, it is rejected for the same reasons as claim 4. 

As per claim 20, it is a computer-readable non-transitory storage medium claim of claim 1. Therefore, it is rejected for the same reasons as claim 1.

Claim 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raval and Mani and further in view of Tsirkin (US 9,575,796 B2 herein Tsirkin1).

As per claim 6, Raval and Mani teach The system of claim 1. 
 Raval and Mani fail to teach wherein the first application continues to access the first page after the first device PTE is remapped to the second page.

However, Tsirkin1 teaches wherein the first application continues to access the first page after the first device PTE is remapped to the second page (Col. 6 lines 32-42 offlining memory (e.g., pages 340A-F) includes unmapping the memory (e.g., pages 340A-F) from the source virtual machine ( e.g., VM 170B). In another example embodiment, offlining memory (e.g., pages 340A-F) includes modifying an access protection status of one or more page entries (e.g., corresponding to PFN 240A-F) of a page table 182 corresponding to the memory (e.g., pages 340A-F). For example, one or more protection identifiers 250A-F of page table 182 corresponding to the memory (e.g., pages 340A-F) may be modified to render the memory (e.g., pages 340A-F) read-only; Col. 6 lines 59-62 hypervisor makes the block of memory (e.g., page 340B) accessible to the source virtual machine (e.g., VM 170B) (e.g., by mapping a new page as described below in reference to block 590)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tsirkin1 because Tsirkin1’s teaching of offlining memory and setting memory to read-only 

As per claim 14, Raval and Mani teach The system of claim 1. Raval specifically teaches to disconnect ([0105] lines 1-2 the hypervisor is to terminate a particular virtual machine).
Raval and Mani fail to teach wherein the request is associated with a request to reset a virtual device that emulates the device.

However, Tsirkin1 teaches wherein the request is associated with a request to reset a virtual device that emulates the device (Col. 6 lines 6-13 the request from the source virtual machine (e.g., VM 170B) is a request to reset the source virtual machine (e.g., VM 170B). In yet another example embodiment, if source virtual machine 170D has a virtual device (e.g., 172B), the request may be a request to reset the virtual device (e.g., 172B) itself or a request to reset a virtual machine (e.g., 170D) that manages the virtual device ( e.g., 172B); Col. 2 lines 64-67, Col. 3 lines 1-2 The hypervisor 180 may virtualize the physical layer, including processors, memory, and I/O devices, and present this virtualization to virtual machines 170A-D as virtual devices, including…virtual I/O devices (e.g., VI/O 194A-D)).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tsirkin1 because Tsirkin1’s teaching of a request from a virtual machine to be attributed to resetting a virtual machine or resetting a virtual device provides Raval and Mani’s system with 

As per claim 17, it is a method claim of claims 5 and 6. Therefore, it rejected for the same reasons as claims 5 and 6. 
	

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raval and Mani and further in view of Tsirkin (US 2018/0150327 Al herein Tsirkin2). 

As per claim 7, Raval and Mani teach The system of claim 1. Raval specifically teaches wherein the supervisor reclaims page ([0105] lines 2-3 the hypervisor reclaims the pages allocated to the virtual machine).

Raval and Mani fail to teach discards data in the second page and reclaims the second page.
However, Tsirkin2 teaches discards data in the second page and reclaims the second page ([0033] lines 3-4 the hypervisor is free to discard the content of this memory and reclaim it; [0095] lines 12-14 reclaims a second set of host memory pages corresponding to a second subset of guest memory pages).

 Tsirkin2 because Tsirkin2’s teaching of discarding data and reclaiming memory would provide the advantage of freeing up resources that are unused (see Tsirkin2, [0032] lines 8-14 The guest sends the hypervisor an inflate notification indicating that a set of memory pages are unused by the guest at a particular time. The inflate notification may indicate to the hypervisor that the guest has placed the set of guest memory pages in the memory balloon. The hypervisor is then free to discard the content of this memory, freeing up host resources.).

As per claim 18, it is a method claim of claim 7. Therefore, it is rejected for the same reasons as claim 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raval and Mani and further in view of Tian et al. (WO 2017 /166205 A1 herein Tian).

As per claim 8, Raval and Mani teach The system of claim 1. Raval specifically teaches wherein the second application identifies a page of memory to share with the device to store data received by the device ([0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine; [0050] lines 16-17 IO device 210 may store data received via a network in memory 204; [0026] lines 6-12 For example, each virtual machine . 

Raval and Mani fail to teach identifies a third page of memory for the second application.

However, Tian teaches identifies a third page of memory for the second application. (pg. 18 lines 5-7 allocate a third memory page…and provision the second VM to use the third memory page).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Mani with the teachings of Tian because Tian’s teaching of allocating a third page of memory to a second VM provides the advantage of reducing resource usage (see Tian, page 7 lines 32-33, page 8 lines 1-2 the cDMAmm 130 can allocate and provision new memory pages as needed based on the DMA buffer address. For example, the cDMAmm 130 can implement the copy-on-DMA-write scheme 200 depicted in FIG. 2 to generate the updated memory allocation 203; page 4 lines 25-28 copy-on-DMA-map (CDMAM) technique, mechanism, and/or operation to cause VMs 120-1, 120-2, and 120-3 to initially share the same memory pages as VM 120 to reduce provisioning time and to reduce resource usage to that needed by actively running containers.). 
	

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Mani, and Tian and further in view of Kitano et al. (US 10,191,760 B2 herein Kitano).

As per claim 9, Raval, Mani and Tian teach The system of claim 8.
Raval, Mani, and Tian fail to teach wherein the second application is the first application at a later point in time.

However, Kitano teaches wherein the second application is the first application at a later point in time (Col. 5 lines 4-8 The virtual machine management server 20 requests a process for suspending a virtual machine that is being monitored, of the hypervisor HVl. Conversely, the virtual machine management server 20 requests a process for resuming a virtual machine that has been suspended. In other words, first application is virtual machine before it is suspended and second application is virtual machine that has resumed and at a later point in time means after resuming the virtual machine.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, and Tian with the teachings of Kitano because Kitano’s teaching of a first and second application being a virtual machine before it is suspended and after it has resumed because this provides the advantage of freeing up memory when virtual machines are idle (see Kitano, Col. 2 lines 1-2 requesting suspension or pausing of a virtual machine when an idle state of the virtual machine is detected; Col. 3 lines 10-12 Suspending and pausing are the same in terms of releasing the memory area and CPU load).

As per claim 10, Raval, Mani, Tian, and Kitano teach The system of claim 9. Kitano specifically teaches wherein first data is received after the first application disconnected and before the first application reconnected with the device as the second application, and access to the first data is provided to the first application (Col. 14 lines 8-14 The connection information management table stores a log of all connections received by proxy by the proxy response device in lieu of a suspended virtual machine. Furthermore, the proxy response device 24 also registers a proxy reception log including the proxy reception contents and the response contents, in a proxy reception data management table held by the proxy response device 24; Col. 14 lines 23-28 when the virtual machine management server 20 receives notification from the hypervisor HV1 that the resumption of the virtual machine 14 (VM03) has been completed (S34), then the virtual machine management server 20 sends a resumption completion notification to the proxy response device 24; Col. 14 lines 36-41 Moreover, the proxy response device 24 transfers information from the connection information management table TBL5 and the proxy reception data management table TBL6, to the resumed virtual machine 14 (VM03) (S37), and the virtual machine stores this information; Col. 5 lines 4-8 The virtual machine management server 20 requests a process for suspending a virtual machine that is being monitored, of the hypervisor HVl. Conversely, the virtual machine management server 20 requests a process for resuming a virtual machine that has been suspended In other words, first application is virtual machine before it is suspended and second application is virtual machine that has resumed.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, Tian, and Kitano with .
	
Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Mani, and Tian and further in view of Tsirkin2. 

As per claim 11, Raval, Mani, and Tian teach The system of claim 8. Raval specifically teaches wherein the second application is a different application from the first application, the device stores first data directed to the second application to the second page filling the second page and the supervisor is further configured to (Fig. 4, 404; [0071] 6-8 Guest identifier 404 may hold an address space identifier (ASID), an ID string, a name, and/or another value that identifies a virtual machine; [0050] lines 16-17 IO device 210 may store data received via a network in memory 204; [0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that Second application and second page are taught because there are a plurality virtual machines and a plurality of pages.): 
copy the first data ([0022] lines 10-16 when data is accessed by a program or an IO device in the computing device, a block or page of memory of a given size (e.g., 4 kB, 2 MB, etc.) that includes the data is copied from mass storage ( e.g., a disk drive or semiconductor memory) to an available physical location in a memory in the computing device or is newly created in the memory); 
reclaim page; update the first device PTE ( [0105] lines 2-5 the hypervisor reclaims the pages allocated to the virtual machine and subsequently re-allocates the pages by modifying the nested page table and reverse map table 242.). 
Additionally, Tian specifically teaches copy data to the third page (pg. 18 lines 5-6 allocate a third memory page, copy contents from a fourth memory page to the third memory page); and 
update to address the third page instead of the second page (pg. 18 lines 1-7 Example 10…provision the second VM to use the first memory page…Example 11. The apparatus of example 10, the memory allocation agent to allocate a third memory page, copy contents from a fourth memory page to the third memory page, and provision the second VM to use the third memory page; pg. 6 lines 15 update the corresponding EPT/IOMMU entries).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, and Tian with Tian’s 
	
Raval, Mani, and Tian fail to teach reclaim the second page. 
However, Tsirkin2 teaches reclaim the second page ([0033] lines 3-4 the hypervisor is free to discard the content of this memory and reclaim it; [0095] lines 12-14 reclaims a second set of host memory pages corresponding to a second subset of guest memory pages).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Mani, and Tian with the teachings of Tsirkin2 because Tsirkin2’s teaching of reclaiming a second set of memory pages would provide the advantage of freeing up specific resources that are unused (see Tsirkin2, [0032] lines 8-14 The guest sends the hypervisor an inflate notification indicating that a set of memory pages are unused by the guest at a particular time. The inflate notification may indicate to the hypervisor that the guest has placed the set of guest memory pages in the memory balloon. The hypervisor is then free to discard the content of this memory, freeing up host resources.).

As per claim 12, Raval, Mani, Tian, and Tsirkin2 teach The system of claim 11. Raval specifically teaches wherein the device is configured with a limited quantity of receiving buffers (when data is accessed by a program or an IO device in the computing device, a block or page of memory of a given size (e.g., 4 kB, 2 MB, etc.) that includes the data is copied from mass storage (e.g., a disk drive or semiconductor memory) to an available physical location in a and memory is reclaimed ([0105] lies 2-3 the hypervisor reclaims the pages allocated to the virtual machine). 
Additionally, Tian teaches only configures the third page of memory as a second receiving buffer (pg. 18 lines 5-7 allocate a third memory page…and provision the second VM to use the third memory page; pg. 4 lines 1-5 provision resources (e.g., network resources such as network input/output devices, memory, network ports, etc.) to support a virtual switch 150 capable of routing input/output packets to individual VMs and/or containers. For example, virtual switch 150 may route network connections through virtual switch 126 at VM 120 to enable containers 122 and 124 to receive or transmit packets associated with executing respective App(s); pg. 7 line 25 allocate a DMA buffer for the assigned device 310).
Additionally, Tsirkin2 teaches configures a third page of memory after the second page of memory is reclaimed (Claim 1 lines 19-22 reclaiming, by the hypervisor, a second set of host memory pages corresponding to the second subset of guest memory pages; Claim 4 lines 1-3 The method of claim 1, further comprising: tracking, by the hypervisor, a third set of guest memory pages allocated to the guest).

As per claim 13, Raval, Mani, Tian, and Tsirkin2 teach The system of claim 12. Raval teaches wherein the second application lacks access to the second page ([0026] lines 10-12 a first virtual machine may be prevented from accessing pages of data in regions of memory associated with a second virtual machine and vice versa; [0048] lines 6-8 if a memory 204 includes 32 GB of memory that may be allocated in 4 kB pages to virtual machines; [0075] lines 10-11 page is deallocated from the virtual machine; Since there are a plurality of pages, a second page is taught.). 

As per claim 19, it is a method claim of claim 11. Therefore, it is rejected under the same reasons as claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aloni et al. (US 2007/0162619 Al) teaches a system with a host, IOMMU, guest operating system receiving data from a network, a NIC, receive buffers, and translation tables.
Persson et al. (US 2015/0293776 Al) teaches disconnection of a VM from an input/output interface and updating page tables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571) 272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195